Per Curiam:-

The court is unable to discover any just cause for the defendant to complain of the judgment against him. He gave the note in suit, and has never paid it or offered to pay it. He had no right to contest the title to the note further than was necessary to preclude h}s future liability upon it. It was no concern of his if there were unadjusted matters between the plaintiff and the bank, provided a judgment against him in favor of the plaintiff would relieve him of responsibility to the bank. The plaintiff did in fact always own the note. The surrender of possession of the note by the bank to the plaintiff for suit upon it ended all possible liability of the defendant to the bank, and the payment of the debt for which the bank had held the note as collateral ended even the claim of the bank on the plaintiff for a part of the proceeds.
The action as originally begun was for rent, and the note was for the same rent. The amendment of the pleadings was strictly in furtherance of justice. The costs were taxed to the plaintiff, and the continuance and recasting of the pleadings gave the defendant every possible opportunity to prepare and meet the plaintiff’s claim and all the claim she has against him. Con*830sequently the defendant has suffered no harm whatever in respect to the matters involved in the principal ássignments of error.
There is no dispute in the authorities that a party complaining of the conduct of a trial court must show prejudicial error, and under the statutes of this state this court must disregard all errors and defects in legal proceedings which do not impair substantial rights. (Hopkinson v. Conley, ante, p. 65.)
The verdict and findings are amply sustained by the evidence. The findings relate only to some of the facts in the cáse. They are entirely consistent with the general verdict, when considered in connection with other facts shown by the evidence concerning which the jury were not interrogated specially. There is evidence that the defendant got all the corn except what was paid for husking it. The jury allowed the defendant for the stalks, and even if the. ninth instruction were erroneous the court is unable to see that the defendant lost anything on account of the use and occupation of the buildings. The defendant moved away without expectation of return, did not return, desired to use them neither for himself nor for others, and voluntarily surrendered the key when it was applied for. Even if there were a technical ouster no substantial damage followed.
Rule 10 not having been complied with, the claim of error respecting evidence rejected cannot be investigated.
The judgment of the district court is affirmed.